[MSL LOGO]

 

 

 


EXHIBIT 10.42



AGREEMENT AND GENERAL RELEASE

 

Manufacturers’ Services Ltd., 300 Baker Avenue, Concord, Massachusetts 01742,
and its affiliates, subsidiaries, divisions, successors and assigns
(collectively referred to throughout this Agreement as “Employer”), and James N.
Poor, (“Employee”) agree that:

 

1.                                      Termination Date. Employee’s termination
date shall be May 3, 2002 (the “Termination Date”).

 

a.                                       If Employee elects to continue medical
and dental coverage under Employer’s medical and dental plans in accordance with
the continuation requirements of COBRA, Employee shall pay for the cost of such
coverage as outlined in the COBRA communication that will be forwarded by The
Stanton Group, to Employee’s home address.  The Company shall pay the Employee
for up to eighteen (18) months a monthly payment equivalent to the Company share
(80%) of Medical and Dental Cobra costs.  For the remainder of 2002, the payment
will be a net payment of $5,665.50.  In 2003, the amount will be adjusted to
reflect changes in COBRA rates and an additional eleven months’ net payment will
be made in January 2003.  Such payments will terminate if you terminate your
participation in the COBRA coverage provided by the Company and any excess
payments made by the Company to you shall be promptly repaid to MSL.

 

b.                                      Employee will be paid all accrued and
unused vacation as of the Termination Date, in the first paycheck following the
Termination Date.

 

c.                                       Employee’s participation in Employer’s
short- and long-term disability insurance plans will terminate on the
Termination Date.

 

2.                                      Consideration.  In exchange for
Employee’s agreement to the terms of this Agreement and General Release
(“Agreement”), Employer shall consider Employee’s separation of employment to be
a mutual agreement.  In addition, Employer shall do the following:

 

a.                                       Employer shall pay salary continuation
to Employee (notwithstanding Employee’s death) for a twelve (12) month period
following the Termination Date, less legally required and voluntarily-authorized
deductions, and Employee’s target incentive compensation for 2002, for a total
sum of $222,500.00.  This amount will begin to be paid in accordance with MSL’s
payroll practices and procedures following the Effective Date of this Agreement
and shall terminate in the event of any material breach by Employee of the
Agreement with Respect to Confidential Information and Inventions and
Non-Competition (the “Non-Competition Agreement”) that Employee entered into
with Employer on January 23, 1998.

 

--------------------------------------------------------------------------------


 

b.                                      Employer will provide you out-placement
assistance up to a maximum of $20,000.00.

 

c.                                       Employee shall have until November 3,
2002 to exercise stock options which have vested as of the Termination Date.

 

3.                                      No Consideration Absent Execution of
this Agreement.  Employee understands and agrees that Employee would not receive
the monies and/or benefits specified in paragraph “2” above, except for
Employee’s execution of this Agreement and General Release and the fulfillment
of the promises contained herein.


 

4.                                      Review Period.  Employee has until June
13, 2002 to consider this Agreement.  Employee is advised to consult with an
attorney of Employee’s choosing prior to executing this Agreement.

 


5.                                      REVOCATION.  EMPLOYEE MAY REVOKE THIS
AGREEMENT FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING THE DAY EMPLOYEE EXECUTES
THIS AGREEMENT.  ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN
WRITING, TO ALAN CORMIER AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR
AGREEMENT AND GENERAL RELEASE.”  THE REVOCATION MUST BE PERSONALLY DELIVERED TO
ALAN CORMIER OR HIS DESIGNEE, OR MAILED TO:


 


ALAN CORMIER


VICE PRESIDENT AND GENERAL COUNSEL


MANUFACTURERS’ SERVICES LTD


300 BAKER AVE SUITE 106


CONCORD, MA 01742


 


IF EMPLOYEE MAILS A REVOCATION, IT MUST BE POSTMARKED WITHIN SEVEN (7) DAYS OF
EXECUTION OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED (THE “EFFECTIVE DATE”).  IF
THE LAST DAY OF THE REVOCATION PERIOD IS A SATURDAY, SUNDAY, OR LEGAL HOLIDAY IN
MASSACHUSETTS, THEN THE REVOCATION PERIOD SHALL NOT EXPIRE UNTIL THE NEXT
FOLLOWING DAY WHICH IS NOT A SATURDAY, SUNDAY, OR LEGAL HOLIDAY.

 


6.                                      GENERAL RELEASE OF CLAIMS.  EMPLOYEE
KNOWINGLY AND VOLUNTARILY RELEASES AND FOREVER DISCHARGES EMPLOYER, ITS PARENT
CORPORATION, AFFILIATES, SUBSIDIARIES, DIVISIONS, SUCCESSORS AND ASSIGNS AND THE
CURRENT, FORMER AND FUTURE EMPLOYEES, ATTORNEYS, OFFICERS, DIRECTORS AND AGENTS
THEREOF (COLLECTIVELY REFERRED TO AS “RELEASEES”), OF AND FROM ANY AND ALL
CLAIMS, KNOWN AND UNKNOWN, WHICH EMPLOYEE HAS OR MAY HAVE AGAINST RELEASEES AS
OF THE DATE OF EXECUTION OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ANY
ALLEGED VIOLATION OF;

 

•                                          The National Labor Relations Act, as
amended;

 

•                                          Title VII of the Civil Rights Act of
1964, as amended;

 

•                                          Sections 1981 through 1988 of Title
42 of the United States Code, as amended;

 

2

--------------------------------------------------------------------------------


 

•                                          The Employee Retirement Income
Security Act of 1974, as amended;

 

•                                          The Immigration Reform Control Act,
as amended;

 

•                                          The Americans with Disabilities Act
of 1990, as amended;

 

•                                          The Age Discrimination in Employment
Act of 1967, as amended;

 

•                                          The Fair Labor Standards Act, as
amended;

 

•                                          The Occupational Safety and Health
Act, as amended;

 

•                                          The Massachusetts Law Against
Discrimination, G.L. c. 151B;

 

•                                          The Massachusetts Wage and Hour Laws,
G.L. c. 151;

 

•                                          The Massachusetts Civil Rights Act,
G.L. c. 93;

 

•                                          The Massachusetts Privacy Statute,
G.L. c. 214, § 1B;

 

•                                          The Massachusetts Wage Payment
Statute, G.L. c. 149, § 148 et seq.;

 

•                                          The Massachusetts Sexual Harassment
Statute, G.L. c. 214 § 1C;

 

•                                          The Massachusetts Consumer Protection
Act, G.L. c. 93A;

 

•                                          The Massachusetts Civil Rights Act,
G.L. c. 12, § 11;

 

•                                          The Massachusetts Equal Rights Act,
G.L. c. 93;

 

•                                          Equal Pay Law for Massachusetts, as
amended;

 

•                                          Any other federal, state or local
civil or human rights law or any other local, state or federal law, regulation
or ordinance;

 

•                                          Any public policy, contract, tort, or
common law; or

 

•                                          Any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters.

 


7.                                      AFFIRMATIONS.  EMPLOYEE AFFIRMS THAT
EMPLOYEE HAS NOT FILED, CAUSED TO BE FILED, OR PRESENTLY IS A PARTY TO ANY
CLAIM, COMPLAINT, OR ACTION AGAINST EMPLOYER IN ANY FORUM OR FORM.  EMPLOYEE
FURTHER AFFIRMS THAT EMPLOYEE HAS BEEN PAID AND HAS RECEIVED ALL LEAVE (PAID OR
UNPAID), COMPENSATION, WAGES, BONUSES, COMMISSIONS, AND/OR BENEFITS TO WHICH
EMPLOYEE MAY BE ENTITLED AND THAT NO OTHER LEAVE (PAID OR UNPAID), COMPENSATION,
WAGES, BONUSES, COMMISSIONS AND/OR BENEFITS ARE DUE TO EMPLOYEE, EXCEPT AS
PROVIDED IN THIS AGREEMENT.  EMPLOYEE FURTHERMORE AFFIRMS THAT EMPLOYEE HAS NO
KNOWN WORKPLACE INJURIES OR OCCUPATIONAL DISEASES AND HAS BEEN PROVIDED AND/OR
HAS NOT BEEN DENIED ANY LEAVE REQUESTED UNDER THE FAMILY AND MEDICAL LEAVE ACT.

 


8.                                      CONFIDENTIALITY.  EMPLOYEE AGREES NOT TO
DISCLOSE ANY INFORMATION REGARDING THE EXISTENCE OR SUBSTANCE OF THIS AGREEMENT,
EXCEPT TO HIS SPOUSE, AN ATTORNEY AND/OR TAX ADVISOR WITH WHOM EMPLOYEE CHOOSES
TO CONSULT REGARDING EMPLOYEE’S CONSIDERATION OF THIS AGREEMENT.


 

3

--------------------------------------------------------------------------------


 


9.                                      COOPERATION.  EMPLOYEE SHALL COOPERATE
FULLY WITH EMPLOYER IN THE DEFENSE OR PROSECUTION OF ANY CLAIMS OR ACTIONS NOW
IN EXISTENCE OR WHICH MAY BE BROUGHT IN THE FUTURE AGAINST OR ON BEHALF OF
EMPLOYER WHICH RELATE TO EVENTS OR OCCURRENCES THAT TRANSPIRED WHILE EMPLOYEE
WAS EMPLOYED BY EMPLOYER.  EMPLOYEE’S FULL COOPERATION IN CONNECTION WITH SUCH
CLAIMS OR ACTIONS SHALL INCLUDE, BUT NOT BE LIMITED TO, BEING AVAILABLE TO MEET
WITH COUNSEL TO PREPARE FOR DISCOVERY OR TRIAL AND TO ACT AS A WITNESS ON BEHALF
OF EMPLOYER.  DURING AND AFTER EMPLOYEE’S EMPLOYMENT, EMPLOYEE SHALL ALSO
COOPERATE FULLY WITH EMPLOYER IN CONNECTION WITH ANY INVESTIGATION OR REVIEW BY
ANY FEDERAL, STATE OR LOCAL REGULATORY AUTHORITY AS ANY SUCH INVESTIGATION
RELATES TO EVENTS OR OCCURRENCES THAT TRANSPIRED WHILE EMPLOYEE WAS EMPLOYED
WITH EMPLOYER.  EMPLOYEE FURTHER AGREES TO EXECUTE AND DELIVER TO EMPLOYER ANY
SECURITY AND OTHER AGREEMENTS, INSTRUCTIONS, STATEMENTS, CERTIFICATES,
REPLACEMENT OPTION GRANTS, OR OTHER DOCUMENTS, AND TAKE ANY AND ALL SUCH OTHER
ACTIONS THAT RELATE TO MATTERS THAT WERE WITHIN THE SCOPE OF EMPLOYEE’S
AUTHORITY WHILE AN EMPLOYEE OR OFFICER OF EMPLOYER, AS MAY BE REQUESTED BY
EMPLOYER, TO EFFECT, CONFIRM OR FURTHER ASSURE OR PROTECT EMPLOYER’S INTERESTS.

 


10.                               NO FUTURE APPLICATION FOR EMPLOYMENT. 
EMPLOYEE SHALL NOT APPLY IN THE FUTURE FOR EMPLOYMENT WITH EMPLOYER.

 


11.                               GOVERNING LAW AND INTERPRETATION. THIS
AGREEMENT SHALL BE GOVERNED AND CONFORMED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO ITS CONFLICT OF LAWS
PROVISIONS.  IN THE EVENT EMPLOYEE BREACHES ANY PROVISION OF THIS AGREEMENT,
EMPLOYEE AND EMPLOYER AFFIRM THAT EITHER MAY INSTITUTE AN ACTION TO SPECIFICALLY
ENFORCE ANY TERM OR TERMS OF THIS AGREEMENT.  VENUE FOR ALL SUCH ACTIONS WILL BE
IN THE STATE OR FEDERAL COURTS OF THE COMMONWEALTH OF MASSACHUSETTS.  SHOULD ANY
PROVISION OF THIS AGREEMENT BE DECLARED ILLEGAL OR UNENFORCEABLE BY ANY COURT OF
COMPETENT JURISDICTION AND CANNOT BE MODIFIED TO BE ENFORCEABLE, EXCLUDING THE
GENERAL RELEASE LANGUAGE, SUCH PROVISION SHALL IMMEDIATELY BECOME NULL AND VOID,
LEAVING THE REMAINDER OF THIS AGREEMENT IN FULL FORCE AND EFFECT.

 


12.                               NON-ADMISSION OF WRONGDOING.  EMPLOYEE AGREES
THAT NEITHER THIS AGREEMENT NOR THE FURNISHING OF THE CONSIDERATION FOR THIS
RELEASE SHALL BE DEEMED OR CONSTRUED AT ANY TIME FOR ANY PURPOSE AS AN ADMISSION
BY EMPLOYER OF ANY LIABILITY OR UNLAWFUL CONDUCT OF ANY KIND.

 


13.                               AMENDMENT.  THIS AGREEMENT MAY NOT BE
MODIFIED, ALTERED OR CHANGED EXCEPT UPON EXPRESS WRITTEN CONSENT OF BOTH PARTIES
WHEREIN SPECIFIC REFERENCE IS MADE TO THIS AGREEMENT.


 

14.                               Entire Agreement.  This Agreement sets forth
the entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties, except the Non-Competition
Agreement.  Employee acknowledges that Employee has not relied on any
representations, promises, or agreements of any kind made to Employee in
connection with Employee’s decision to sign this Agreement, except for those set
forth in this Agreement.


 

4

--------------------------------------------------------------------------------


 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN ADVISED IN WRITING THAT EMPLOYEE
HAS AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT AND GENERAL RELEASE
AND IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND
GENERAL RELEASE.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE CONSIDERATION SET FORTH IN
PARAGRAPH “2” ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily-executed this
Agreement and General Release as of the dates set forth below:

 

Employee

Manufacturers’ Services Ltd.

 

 

 

 

 /s/ James N. Poor

 

By:

 /s/ Alan Cormier

James N. Poor

 

Alan Cormier

 

 

Vice President and General Counsel

 

 

 

 May 7, 2002

 

 May 3, 2002

Date

 

Date

 

5

--------------------------------------------------------------------------------